EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The General Partner and Unitholders AllianceBernstein Holding L.P. We consent to the incorporation by reference in this registration statement on FormS-8 of AllianceBernstein Holding L.P. (the “Registrant”) of our report dated February 24, 2006, with respect to the statements of income, changes in partners’ capital and comprehensive income and cash flows for the year ended December 31, 2005, which report appears in the December 31, 2007 annual report on Form 10-K of the Registrant. /s/ KPMG LLP August
